
	
		II
		111th CONGRESS
		2d Session
		S. 3807
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2010
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  authorize long-term contracts for the purchase of liquid synthetic or
		  biomass-derived aviation or aviation blend fuels for the Department of Defense,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Security and Freedom Fuels
			 Act of 2010.
		2.Authority for long-term contracts for the
			 purchase of certain liquid fuels for the Department of Defense
			(a)AuthoritySubchapter II of chapter 173 of title 10,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					2922h.Liquid fuels: contracts for procurement of
				synthetic or biomass-derived aviation or aviation blend fuels
						(a)Authority To contractThe Secretary of Defense may enter into one
				or more contracts for the procurement of fuels described in subsection (b) for
				the Department of Defense.
						(b)Covered fuelsA fuel described in this subsection is a
				liquid fuel that is suitable for use as an aviation fuel or aviation fuel blend
				and that—
							(1)is domestically produced;
							(2)is a synthetic fuel or derived from
				biomass;
							(3)is produced in a manner that does not
				primarily compete with food stocks; and
							(4)meets the regulatory standards set forth by
				the Environmental Protection Agency for renewable fuels standards pursuant to
				section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)).
							(c)Period of contractThe period of a contract entered into under
				subsection (a) may not exceed 20 years.
						(d)Prohibition on optionsA contract under subsection (a) may not
				include any options.
						(e)Reports on contractsNot later than three years after entering
				into a contract under subsection (a), the Secretary shall submit to Congress a
				report on the contract. The report shall include the following:
							(1)A description of the performance of the
				contract, including whether the contract is yielding savings to the Department
				of Defense when compared with the procurement of fuels that meet the
				specifications set forth in subsection (c) but are not procured under the
				authority in subsection (a).
							(2)In consultation with the Secretary of
				Commerce, an assessment whether the contract has stimulated the development of
				domestic energy infrastructure.
							(3)An assessment whether the expanded use of
				contracts such as the contract could reduce the vulnerability of the Department
				to disruptions in the global oil
				supply.
							.
			(b)Clerical amendmentThe table of sections at the beginning of
			 subchapter II of chapter 173 of such title is amended by adding at the end the
			 following new item:
				
					
						2922h. Liquid fuels: contracts for procurement of synthetic or
				biomass-derived aviation or aviation blend
				fuels
					
					.
			
